Citation Nr: 0510083	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  04-07 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable initial disability rating for 
right knee, status post arthroscopy.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1998 to June 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 RO decision that granted service connection 
at a noncompensable (0 percent) disability rating for right 
knee, status post arthroscopy; and denied service connection 
for gastrointestinal reflux disease.  In April 2003, the 
veteran filed a notice of disagreement with both of these 
issues.

In September 2003, the RO issued a rating decision which 
granted service-connection at a 10 percent disability rating 
for hiatal hernia (claimed as acid reflux), effective from 
June 2002.  There is no indication that the veteran has 
disagreed with the initial rating assigned to this condition.  
Consequently, this issue has been resolved. See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993) (en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal, or the veteran withdraws the appeal).  

In February 2004, the RO issued a statement of the case 
addressing the remaining issue concerning the veteran's right 
knee disorder.  The veteran perfected his appeal of this 
issue that same month.


FINDINGS OF FACT

1.  The veteran's right knee, status post arthroscopy, is 
manifested by a full range of motion, without pain, weakness, 
fatigue, incoordination or lack of endurance; and subjective 
complaints of popping, swelling and pain.  

2.  X-ray examination of the right knee revealed no evidence 
of fracture, dislocation, soft tissue abnormality or changes 
suggesting erosive or degenerative arthritis.  


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
right knee, status post arthroscopy, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, and 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.71, Plate II, and 4.71a, Diagnostic Codes 5019, 5257, 
5259 and 5260. (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims file, consisting of: the veteran's statements; his 
service medical records; and a VA physical examination, 
performed in July 2003.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as pertinent to his claim.

In this case, the veteran is seeking a higher (compensable) 
initial disability evaluation for his service-connected for 
right knee, status post arthroscopy.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his right knee disorder, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. 

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The veteran's service-connected right knee, status post 
arthroscopy, is currently evaluated as noncompensably (0 
percent) disabling under Diagnostic Code 5019.  Diagnostic 
Code 5019, used in rating bursitis, instructs that the 
disability will be rated on limitation of motion of the 
affected part as degenerative arthritis. 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5019 (2004).  The Board, however, 
shall consider rating this disability under all of the 
relevant codes.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  When the requirements for a 
compensable rating under this code are not met, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is at least some limitation of 
motion, but which would not be rated compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  Extension limited to 20 degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 9-98 and 23-97.  

A review of the veteran's service medical records revealed a 
diagnosis of lateral meniscus anterior horn tear.  An MRI 
examination of the right knee, performed in March 2002, 
revealed the appearance of a meniscal tear of the anterior 
horn of the lateral meniscus.  In April 2002, he underwent an 
arthroscopy of the right knee.  A subsequent treatment 
report, dated in April 2002, noted that he was doing well 
postoperatively.  He was discharged from the service in June 
2002, and no post service treatment for this condition is 
shown.

In July 2003, the veteran underwent a VA physical 
examination.  The report noted the veteran's complaints of 
popping, cracking, swelling and pain in his right knee when 
running, exercising, and walking in general.  He also 
reported problems with prolonged standing and bending down.  
Physical examination revealed a normal gait.  Examination of 
the right knee revealed no heat, redness, swelling or 
effusion.  Range of motion was reported to be normal, from 0 
degrees extension to 140 degrees of flexion.  Pain, weakness, 
fatigue, incoordination, or lack of endurance, were not shown 
to affect the range of motion.  X-ray examination of the 
right knee revealed no evidence of fracture, dislocation, 
soft tissue abnormality or changes suggesting erosive or 
degenerative arthritis.  The report concluded with a 
diagnosis of status post arthroscopy of the right knee with 
no residuals.  The examiner further commented there was no 
significant disability related to this condition, and that 
this condition would have no significant effect upon the 
veteran's daily activity nor his occupation.

After reviewing the evidence of record, the Board finds that 
a higher (compensable) rating is not warranted for the 
veteran's service-connected for right knee, status post 
arthroscopy.  The July 2003 VA examination findings do not 
meet the requirements for a compensable rating under 
limitation of motion Diagnostic Codes 5260 and 5261.  Even 
considering the effects of pain on motion, there is no 
credible evidence that pain reduces motion to the extent 
required for a higher rating under the limitation of motion 
codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.   The Board 
also finds that a compensable rating under Diagnostic Code 
5257 for instability is not warranted.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

X-ray examination of the right knee, performed in July 2003, 
showed no arthritis of the knee.  Thus, Diagnostic Codes 5003 
and 5010 for arthritis are inapplicable.  

In sum, the evidence shows that the right knee, status post 
arthroscopy, is not compensably disabling under any 
diagnostic code.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  There are no identifiable periods of time, 
since the effective date of service connection, during which 
this condition has been shown to be compensably disabling, 
and thus higher "staged ratings" are not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim 
herein.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The RO's letter, dated in October 2002, and the February 2004 
statement of the case, in aggregate, advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the knee condition, and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertained to the claim.  He was specifically advised that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally, the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) has held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In this case, certain VCAA notice was sent to the 
veteran in October 2002, prior to the RO's March 2003 
decision.  Although the entirety of the notices provided to 
the veteran were not given prior to the first AOJ 
adjudication of the claim herein, the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  He was 
given ample time to respond to each letter.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant. 

With respect to the VA's duty to assist, the veteran has not 
reported receiving any post service treatment for this 
condition.  He specifically denied receiving any post service 
treatment for his right knee at the July 2003 VA physical 
examination.  Thus, the Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.  His service 
medical records are in the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination in connection with his claim 
herein.  Further examinations are not needed because there is 
sufficient evidence to decide the claim fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to this claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertains to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  


ORDER

An increased (compensable) initial rating for right knee, 
status post arthroscopy, is denied.


	                        
____________________________________________
	MICHAEL KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


